DETAILED ACTION
This Office action is in response to the application filed on 21 July 2020.
Claims 1-28 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaur et al. US 2017/0142741 A1.
Examiner’s note: because of A or B, Examiner can select either A or B.
As to claim 1, Kaur discloses substantially the invention as claimed, including a method of wireless communication by a base station (BS) (Figure 1A, a wireless router, network entity, a Base Station, Home Node B, eNB, Access Point), the method comprising:
determining a UE (Figure 1B, the WTRU 102) has connected to the BS (Figures 1-3, [138], the eNB detects the UE moving into in-coverage or edge-of-coverage); and
(a D2D data communication link) based on the BS being positioned indoors (localized areas, [47]) (Figures 1-3, and associated text, the eNB configures the UE to select a type of power control mode upon change in coverage, e.g., the eNB configures the UE with one or more power control modes to operate with D2D communications, [131]; the eNB may control the WTRU transmission power for D2D communications and/or discovery, [132]-[151]).
As to claim 2, Kaur discloses, wherein the first transmit-power control mode comprises an open-loop power control mode (Figures 1-3, and associated text, [133]).
As to claim 3, Kaur discloses wherein configuring the UE comprises communicating an indication (a mode selection command or parameter(s), [159]) of the first transmit-power control mode to the UE via one or more of a system information block (SIB) or a radio resource control (RRC) message (Figures 1-3, and associated text, [131]-[151]).
As to claim 4, Kaur discloses a method for wireless communication by a base station (BS) (Figure 1A, a wireless router, network entity, a Base Station, Home Node B, eNB, Access Point), comprising:
determining a position of a user equipment (UE) (Figures 1-3, the eNB detects the UE moving into in-coverage or edge-of-coverage, e.g., the location/position of the UE, [85], [138]);
selecting one of a first transmit-power control mode or a second transmit-power control mode for determining a transmit-power used for transmitting wireless data over a (a D2D data communication link) based on the determined position of the UE (Figures 1-3, and associated text, [47], [85], [131]-[151]); and
configuring the UE to use the selected one of the first transmit-power control mode or the second transmit-power control mode (Figures 1-3, and associated text, [47], [85], [131]-[151]).
As to claim 5, Kaur discloses, wherein determining the position comprises determining whether the UE is in an indoor position or an outdoor position (Figures 1-3, and associated text, [47], [85], [131]-[151]).
As to claim 6, Kaur discloses, receiving, from the UE, one or more of UE-based positioning information or UE-assisted positioning information, wherein determining the position of the UE is based on one or more of the UE-based positioning information or the UE-assisted positioning information (Figures 1-3, and associated text, [47], [85], [133]-[151]).
As to claim 7, Kaur discloses, transmitting a reference signal, wherein the UE-assisted positioning information comprises results of measurements made by the UE based on the reference signal and at least one other reference signal transmitted by another BS (Figures 1-3, and associated text, [47], [85], [131]-[151]).
As to claim 8, Kaur discloses, wherein the UE-based positioning information comprises results of computations made by the UE based on data received from a location server (the server 186) (Figures 1-3, and associated text, [47], [85], [131]-[151]).
As to claim 9, Kaur discloses, wherein the first transmit-power control mode comprises an open-loop power control mode, and wherein the second transmit-power (Figures 1-3, and associated text, [47], [85], [131]-[151]).
As to claim 10, Kaur discloses, wherein the first transmit-power control mode is configured to provide a lower maximum transmission power for transmitting wireless data over the sidelink relative to the second transmit-power control mode (Figures 1-3, and associated text, [47], [85], [131]-[151]).
As to claim 11, Kaur discloses a method for wireless communication by a first user equipment (UE) (Figure 1B, the WTRU), comprising:
transmitting a signal (the D2DSS(s) and/or the D2D synchronization messages, [85]-[87]) to a second UE (a neighbor WTRU or a node, e.g., reference node, controlling node, and eNB, a D2D WTRU, synchronization source, cluster head, etc., [133]) over a sidelink (a D2D data communication link) (Figures 1-3, and associated text, [47], [85]-[87], [97]-[100], [133], [136]);
receiving, from the second UE, a report (the RSRP value or the RSSI value) indicating a measurement of the signal as received by the second UE (Figures 1-3, and associated text, [47], [85]-[87], [97]-[100], [133], [136]);
determining whether the measurement satisfies a threshold (a pre-configured value or threshold or a node transmit power value preconfigured, [133]) (Figures 1-3, and associated text, [47], [85]-[87], [97]-[100], [133], [136]); and
selecting, based on the determination of whether the measurement satisfies the threshold, one of: (i) a power control mode for determining a transmit-power used for transmitting wireless data over the sidelink, or (ii) a transmit-power level for transmitting (Figures 1-3, and associated text, [47], [85]-[87], [97]-[100], [131]-[151]).
As to claim 12, Kaur discloses, wherein if the measurement does not satisfy the threshold, selecting the transmit-power level for transmitting the wireless data, wherein the transmit-power level is a maximum level transmit-power for the first UE (Figures 1-3, and associated text, [47], [85]-[87], [131]-[151]).
As to claim 13, Kaur discloses, wherein if the measurement satisfies the threshold, selecting the power control mode for determining the transmit-power, wherein the power control mode is a closed loop power control mode or an open loop power control mode (Figures 1-3, and associated text, [47], [85]-[87], [131]-[151]).
As to claim 14, Kaur discloses, selecting the closed loop power control mode or the open loop power control mode, wherein the selection is based on a reference signal received power (RSRP) measurement (Figures 1-3, and associated text, [47], [85]-[87], [131]-[151]) .
Claims 15-17 correspond to the Base Station claims of claims 1-3; therefore, they are rejected under the same rationale as in claims 1-3 as shown above.
Claims 18-24 correspond to the Base Station claims of claims 4-10; therefore, they are rejected under the same rationale as in claims 4-10 as shown above.
Claims 25-28 correspond to the User Equipment (UE) claims of claims 11-14; therefore, they are rejected under the same rationale as in claims 11-14 as shown above.
The prior art cited in this Office action is/are: Kaur et al. US 2017/0142741 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAI V NGUYEN/Primary Examiner, Art Unit 2649